Citation Nr: 0518067	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain.

2.  Entitlement to an increased rating for right 
retropatellar pain syndrome, partial lateral meniscectomy, 
currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for right trapezius 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION


The veteran had active service from January 1991 to August 
1992 and from February 1994 to December 1998.

This appeal arises from a February 2002 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs, which denied a claim for 
entitlement to service connection for mechanical low back 
pain; a July 2002 decision which increased the evaluation for 
service-connected right retropatellar pain syndrome, partial 
lateral meniscectomy to 20 percent disabling; and a September 
2003 decision with denied service connection for right 
trapezius strain.


FINDING OF FACT


On May 23, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant's representative that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).







REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


